Title: Thomas Jefferson’s Abstract of Documents in Nicholas v. Morrison and Owings, ca. 31 May 1822, 31 May 1822
From: Jefferson, Thomas
To: 


                        
                        
                    Abstracts from sundry Documents in thecases of the Exrs of W. C. Nicholaswith Morrisonand of the samewith Owings1799. Aug. 26.E. Randolph to W. C. Nicholas, stating the several characters of W. C. N.’s claims on the estate of George Nicholas, then recently dead.1800. Aug. 4.Morrison & Daveiss, exrs of George Nicholas to Saml Smith & W. C. N. deed of conveyance (Original) of the lot in Lexington whereon G. N. lived, and a farm of 255. acres in the neighborhood in consideration of their assuming to to pay Reed’s debt amounting with int. & costs to 2336£–171802. Oct. 31.   The opinion of J. Hughes that the mortgages by the exrs of G. N. and to Green are valid. that there being full proof of the engagement of G. N. to mortgage, Equity considers that as done which has been agreed to be done. a part of the property mortgaged to W. C. N. being slaves, and left in possession of the estate, the mge will operate on that only from it’s date.1803. June 14:Articles of agreement between W. C. N. and Thos Dye Owings. W. C. N. sells to T. D. Owings all the property of the iron works (Bourbon) and as to 21/48 the property of G. N. he warrants against all persons claiming under G. N. Owings is to pay what remains unpaid by G. N. to the persons from whom he purchased these Iron-work lands. Owings agrees to pay to W. C. N. £13,366. Kentucky money, which sum is to bear no interest till July 1. 1805. and if Owings annually pays up 6. p. cent int. thereon, the principal is not to be demandable until July 1. 1815. Owings is to exonerate the estate from all debts to which it is liable for the Iron-company. Owings is free to pay Bealle and Greenup whatever G. N. owed them, and if done within two years, he is to be credited for it. if the sale by the sheriff of Montgomery of the Iron-co’s property should be set aside, then Owings is to repay to W. C. N. 1700. £ with interest from the date hereof. Owings agrees to mortgage the 21/48 to W. C. N. as security for the 13,366.£ and also the remaining 27/48 after they shall have satisfied a mortgage of them, to Beall. both covenant to execute all bonds, deeds Etc. necessary for compleat execution of these presents.1803. June 14.Thos D. Owings’s [original] bond to W. C. N. for £10,000. current money of Ky payable July 1. 1805. with an endorsement that if the interest on the bond is regularly paid annually, the principal is not to be payable till July 1. 1815. on the back of this bond is the name of W. C. N. in his own hand writing, but nothing written over it.1803. June 14.Thomas D. Owings to W. C. N. mortgage [original] duly proved and recorded, of the whole of the iron-works lands to secure the payment of 13,366.£ Ky for which he has this day executed his bonds to W. C. N. with a reservation of a right to mortgage 27/48 to Beall to secure a sum due to him, defeasible on payment according to his obligation, bearing equal date herewith.   a statement in W. C. N’s hand writing, without date. that on assurances given him by G. N. in his lifetime that he would mortgage certain property to him he advanced for G. N. 9. or 10,000.£ G. N. died without executing the mge. the exrs mortgaged to him the property as specefied in several letters of G. N. to W. C. N. part of the mortgage was of his rights in the Bourbon ironworks. the company owed debts, & G. N. still owed to some of the original proprietors for their interests not yet conveyed to G. N. while W. C. N. was foreclosing his mge, Williamson, a creditor of the co. obtained a judgment for 2000.£ which W. C. N. bought up, and under the execution levied on that judgment the whole property was purchased for him, which he sold to Thos D. Owings, and took his bonds for the purchase money, and a mge on the property. the mge of the exrs was foreclosed, the whole property included in it was sold under the decree and bought up for him. the mge included 21/48 of the Bourbon iron works. a considerable balance still remained due to him. Beall and J. C. Owings held the rest of the interest in the Bourbon iron works. he states that the lot in Lexington and farm had been mortgaged to a mr Read and his security Willis Green for 2000.£ from whom it was purchased by W. C. N. and Sam. Smith. [here follow some further matters, across which a pen has been struck, by way of erasure, to wit, instructions to Morrison to have a deed prepared conveying the property bought up for him under his decree, on certain conditions to mrs Nicholas and Children, and mentioning that two bonds were executed to him by T. D. Owings on the 14th of June last for 13.366.£ money of Kentucky. [this fixes the date of this statement nearly]without date   W. C. N.’s letter to Morrison. expresses his anxiety to take care of the widow & children. that, as things stand, this is contingent. if any accident happens to him, those who may have the direction of his affairs may not have the power or disposition to provide as well for mrs Nicholas and her family as he wishes to do. he has always considered the property sold under his mge, and bought up for him, and that conveyed by the exrs to S. Smith & himself as a pledge for the payment of Owings’ obligations, if he should not be able to get the money from him or raise it on the property mortgaged by Owens to him, and as a pledge also for his warranty of the 21/48 to Owen, and of all other his claims against the estate. he states his intentions of settling on mrs Nicholas and her children any surplus remaining. after he is indemnified. he considers the claims of his brother’s general creditors. they may amount to 6. or 7000.£ and must be postponed to his specific liens. Owings has declared he could make the contract void if he pleased. in that case he would have to pay to W. C. N. £1700. with interest from June 1803. he wishes Morrison to convey to him all the interfering claims against which he is to secure Owings, in which case he will assign them to Owings, to remove that ground of contention: particularly Greenup and Beall. but unless he had paid them, and assigned their claims to him (W. C. N.) within 2. years from the date of the contract, he is not entitled to a credit for what is due to them. Owen’s smaller bond for £3366. is assigned to S. Smith he holds himself that for £10,000. he is willing to take lands in payment of his bond, and supposes S. Smith would take his payment in the same way.1805. Dec. 1.1820. Apr. 1.   Articles of agreement and Indenture between Wilson Cary Nicholas & Saml Smith on one part, and James Morrison on the other, recite that George Nicholas died indebted to W. C. N. largely, that he was also a partner in the firm of John Cockey Owings and co. which company was largely indebted to Dav. Williamson of Baltimore. that he by will empowered his exrs ‘to dispose of his whole estate for the payment of his debts,’ and made James Morrison and Joseph N. Daveiss his exrs. they, in conformity with a written engagement of G. N. mortgaged to W. C. N. sundry lands & slaves, which mge was afterwards fore-closed, the property sold, and W. C. N. became the purchaser. that Williamson sued the company, W. C. N. and S. Smith bought the judgment levied execution on the lands, iron works and other effects of the company, and W. C. N. became purchaser. that W. C. N. and S. S. purchased of Willis Green his mge on a house and lot of G. N. in Lexington, and a farm in the neighborhood, foreclosed & purchased in. that James Morrison is a considerable creditor, over and above the assets which have come to his hands: that W. C. N. and S. Smith employed Morrison to sell, manage and collect the property and proceeds for the following purposes.1. to satisfy themselves all purchase money, interest, costs, charges and expences:2. to pay Morrison for his trouble, advances, responsibilities of administration or otherwise.3. to the use of all the children of G. N.that Apr. 15. 1803. Wilson C. Nicholas sold to Thomas Dye Owings all the property sold under Williamson’s judgment, and assigned one of the bonds of Owings to S. Smith who is not yet paid. that there has been no settlement between W. C. N. and T. D. Owings, that W. C. N. & S. S. have, out of the sales of the property, been paid their whole purchase money, interest costs and charges (except Owings’s bond assigned to S. Smith) that W. C. N. and S. S. are willing to convey and assign Etc and the sd James Morrison to take, indemnify Etc. and the sd W. C. N. and S. S. do accordingly in consideration Etc. grant, bargain, sell convey, transfer and assign by these presents to the sd James Morrison, his heirs, exrs. admrs and assigns all the residue of the property, real and personal, purchased by them, or either as aforesd, all bonds Etc [a description including effectually all choses in action] relating to, due, founded on, issuing or growing from the same, including the sale to T. D. Owings, and the sd Articles of agreement relating to it, to have and to hold the premisses to the sd James Morrison, his heirs, executors, admrs and assigns, to the only proper use and behoof of him, his heirs, exrs Etc. and the sd W. C. N. and S. Smith the said premisses warrant and defend against themselves, their heirs executors Etc On trust 1. to pay all the sd claims agt the sd W. C. N. & S. Smith as above mentioned.2. the claims of Morrison for his trouble, advances, management, collection, responsibilities, transactions of administration Etc
3. the surplus to all the children of G. N. in a specified way.
And the sd James Morrison, as far as the conveyed premisses will extend, will indemnify the said W. C. N. and S. Smith against T. D. Owings under the Articles of agreement and all other purchasers from W. C. N. or S. S. of the aforesd property, and other transactions relating thereto [except from the wives of the sd W. C. N. and S. S.] they make Morrison their Attorney irrevocable, in his life by himself, or substitute, or by will to enter into and take possession of the premisses, and to demand, sue for and recover the same in trust for the uses aforesaid. In witness whereof Etc. 
                        
                    